In a proceeding pursuant to section 34 of the Insurance Law to stay the enforcement of the medical malpractice insurance rates used in calculating the medical malpractice insurance premiums charged to petitioners for the year beginning July 1, 1975, pending the determination of a hearing before the New York State Insurance Department with respect to those rates, petitioners appeal, as limited by their brief, from so much of a judgment of the Supreme Court, Kings County, dated October 6, 1978, as denied their application. Judgment affirmed insofar as appealed from, without costs or disbursements. Special Term’s denial of the stay was not an improvident exercise of discretion. However, a speedy resolution of the issues raised by petitioners at the hearing commenced by the Department of Insurance on November 20, 1978, would be in the interest of justice. Titone, J. P., Rabin, Gulotta and Margett, JJ., concur.